UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8471


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

THOMAS RUTHERFORD CARSON, a/k/a Tom, a/k/a Sld Dft 1:00-9-4,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:00-cr-00009-LHT-4)


Submitted:    April 30, 2009                 Decided:   June 17, 2009


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross H. Richardson,
Elizabeth   Blackwood,  FEDERAL  DEFENDERS   OF  WESTERN   NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte,
North Carolina, Amy E. Ray, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thomas Rutherford Carson appeals the district court’s order

denying his motion for modification of sentence pursuant to 18

U.S.C.     § 3582(c)(2).     Carson   argues   that    the   district     court

erred by failing to reduce his sentence based upon Amendment 706

of   the    Guidelines.     See   U.S.    Sentencing   Guidelines     Manual,

§ 2D1.1(c).     He contends that he is entitled to an adjustment in

his sentence under Amendment 706. *

      At    sentencing,    Carson’s   Guideline   range      based   on   drug

involvement would have been 235 to 293 months.               However, he was

found to be a career offender, resulting in a Guideline range of

262 to 327 months.         On the government’s motion, the district

court agreed to reduce Carson’s sentencing range to 140 to 175

months to account for his substantial assistance, pursuant to

Section 5K1.1 of the Sentencing Guidelines and Title 18, United

States Code, Section 3553(e).            Thereafter, Carson argued for a



      *
        Amendment 706 “amended § 2D1.1 of the Sentencing
Guidelines by reducing the offense levels associated with crack
cocaine quantities by two levels.” United States v. Hood, 556
F.3d 226, 232 (4th Cir. 2009).        This amendment lowers a
sentencing range with retroactive application and enables a
defendant to seek a reduced sentence through a motion filed
under 18 U.S.C. § 3582(c)(2). Id. In order for a defendant to
receive a reduced sentence under § 3582(c)(2), “Amendment 706
must have ‘the effect of lowering the defendant’s applicable
guideline range.’” Id. (emphasis in original).




                                      2
further departure based on various circumstances concerning his

health     and   past    criminal     history.            In    response      to   these

arguments, the government agreed that a one-level reduction was

appropriate; and the court lowered Carson’s sentencing range to

between 130 and 162 months.                Carson was then sentenced to 132

months.

        In denying Carson’s 3582(c)(2) motion, the district court

noted that Carson was originally sentenced as a career offender

based on his criminal history and was not sentenced based on an

offense level associated with a drug quantity.                       Therefore, the

district court properly determined that Carson was not entitled

to a reduction in his sentence based on Amendment 706, which

only applies to reduce offense levels associated with a drug

quantity.        See    U.S.    Sentencing       Guidelines      Manual,      § 1B1.10,

p.s.,    cmt.    n.    1(A).      Accordingly,       a    reduction      in    Carson’s

sentence is not authorized under § 3582(c)(2).                       The fact that

the   district      court      originally       reduced   Carson’s    sentence       for

substantial assistance and other considerations is irrelevant to

the applicability of Amendment 706.                 See Hood, 556 F.3d at 234.

Accordingly, we affirm the decision of the district court.                            We

dispense     with      oral     argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED

                                            3